704 N.W.2d 462 (2005)
474 Mich. 877
In re Ariel Yoseff DUBOV, a Minor.
People of the State of Michigan, Petitioner-Appellant,
v.
Ariel Yoseff Dubov, Respondent-Appellee.
Docket No. 129404. COA No. 264326.
Supreme Court of Michigan.
October 6, 2005.
On order of the Court, the application for leave to appeal the September 1, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. We further ORDER that the stay entered by this Court on September 2, 2005 remains in effect until completion of this appeal. On motion of a party or on its own motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.